      Case 2:17-cr-00114-ILRL-JVM Document 128 Filed 10/29/18 Page 1 of 1



MINUTE ENTRY
AFRICK, J.
OCTOBER 29, 2018
 JS-10: 00:10

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                          NO. 17-114

JEROME KIEFFER                                                  SECTION “B”
ARMSTEAD KIEFFER

                                       JURY TRIAL
                                         (Day 6)

Courtroom Deputy:    Isidore Grisoli
Court Reporter:      Nichelle Drake

PRESENT:      David Haller, Michael McMahon, Asst. U.S. Attorneys
              Nicole Burdett, Counsel for Jerome Kieffer
              Kevin Kelly, John Fuller, Gregory Carter, Counsel for Armstead Kieffer
              Jerome Kieffer, Armstead Kieffer, Defendants

Court begins at 1:37 p.m.
Case called; all present and ready.
Counsel appear for the record.
Jury question no. 1 addressed by the Court at 11:45 a.m.
Jury question no. 2 addressed by the Court at 1:15 p.m.
Jury returns at 1:39 p.m. with verdict - jury polled.
Sentencing set for Wednesday, February 13, 2019 at 2:00 P.M.

Court adjourned at 1:47 p.m.
